             Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO


  ESPECIAS MONTERO, INC.

  Plaintiff,


                 v.                                             Civil No. 20-1740 (GLS)


  BEST SEASONINGS GROUP, INC. D/B/A
  SOFRITO MONTERO,

  Defendant.


                                                           ORDER

         The Verified Complaint was filed on December 23, 2020. Docket No. 6. In summary,
Plaintiff and Counter-Defendant Especias Montero, Inc. (“Plaintiff”) alleges that Defendant and
Counter-Plaintiff Best Seasonings Group, Inc.’s (“Best Seasonings”) use of attributes and elements
of Plaintiff’s registered mark (ESPECIAS MONTERO DESDE 1959), such as its color schemes,
typography, cook’s hat, green leaves, and words “Especias” and “Montero”, in promoting its
products on displays at points of sale and social media, is likely to cause confusion among
consumers. Id. at ¶¶ 38-50. Plaintiff requests permanent injunctive relief under the Lanham Act.1
On February 17, 2021, Best Seasoning answered the complaint and filed a counterclaim alleging
that it has been using the combination of the ESPECIAS NATURALES, SOFRITO MONTERO,
and MONTERO marks before Plaintiff. Best Seasonings seeks declaration that its use of the marks
predates the use by Plaintiff and cancellation of Plaintiff’s registered mark in the United States
Patent and Trademark Office. Docket No. 32.
         Discovery ensued and was set to conclude on August 16, 2021. See Docket Nos. 50 & 51.
Nonetheless, Best Seasonings requests intervention from the Court to compel Plaintiff to fully
answer written discovery and conclude the deposition of Ms. Mabel Pola Montero. Docket No. 56.



         1
                On July 6, 2021, the parties filed a Stipulation for Voluntary Dismissal with Prejudice of all damages
claim. Docket No. 52. Partial Judgment was entered on July 8, 2021. Docket No. 54.
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 2 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


Best Seasonings requests that the Court compel Plaintiff to properly answer Interrogatory No. 14,
Requests for Production of Documents Nos. 36, 38, 48, 49, 51, 53, 54, 56, 58, 40, 45, 46 and 25,
and to compel Plaintiff’s witness, Ms. Pola Montero, to answer deposition questions as to whether
the use of Best Seasonings’ marks constitutes false and misleading advertising and regarding her
communications with counsel for Plaintiff. Id. Plaintiff opposed arguing that it supplemented its
answers to interrogatories and requests for documents on July 2, 2021, and that Best Seasonings
failed to comply with meet and confer requirements of Local Rule 26(b) after that date, that the
information requested through written discovery was either produced or provided during
depositions, that some of the documents requested by Best Seasonings are subject to attorney-
client privilege and others are to be protected because Best Seasonings is Plaintiff’s direct
competitor, and that Ms. Pola Montero answered all relevant questions during her deposition.
Docket No. 60. For the reasons discussed below, the Motion to Compel is GRANTED in part
and DENIED in part.
                                             I.         DISCUSSION
        Under Rule 26(b)(1) of the Federal Rules of Civil Procedure parties may obtain discovery
regarding any matter, not privileged, which is relevant to the subject matter involved in the pending
action. Fed.R.Civ.P. 26)(b)(1). “This provision has been interpreted to entitle parties to discovery
of any matter that bears on any issue in the case in the absence of privilege.” Oppenheimer Fund,
Inc. v. Sanders, 437 U.S. 340, 351 (1978). This includes those that relate to any claims or defenses
of the party seeking discovery or to the claims or defenses of any other party. Id. at 350-351 (citing
Hickman v. Taylor, 329 U.S. 495, 501 (1947)). Therefore, “any matter that bears on, or that
reasonably could lead to other matter that could bear on, any issue that is or may be in the case” is
subject to discovery. Id.
        Pursuant to Rule 37(a) of the Federal Rules of Civil Procedure, any party seeking discovery
may move the Court for an order to compel discovery from the other party. Fed.R.Civ.P. 37(a).
However, prior to racing to Court, the moving party is required to certify that it made a good faith
effort to confer or attempt to confer to obtain the sought discovery. Id. Likewise, this District
Court’s Local Rule 26(b) requires a “certification that the moving party has made a reasonable and
good-faith effort to reach an agreement with opposing counsel” prior to seeking relief from the
Court on a discovery dispute. Best Seasonings has made such a certification in its motion to
compel. Docket No. 56. Plaintiff argues, however, that no such meet and confer efforts were made

                                                        2
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 3 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


after July 2, 2021, when Plaintiff served its supplemented answers to interrogatories and requests
for production of documents. Nonetheless, having examined Plaintiff’s supplemented answers to
interrogatories and requests for production of documents, the Court concludes that further meet
and confer efforts were unnecessary as none of the matters raised in Best Seasonings’ motion to
compel, which had been the subject of Best Seasonings’ objection letter on May 26, 2021 (Docket
No. 56-3), were addressed in Plaintiff’s supplemented answers at Docket No. 56-10. See Plaintiff’s
Amended Answer to First Set of Interrogatories and Request for Production of Documents.
        A.       Interrogatory No. 14
        Best Seasonings requested an explanation of the factual basis and evidence to sustain the
allegations in paragraph 38 of the Verified Complaint, a list of the witnesses intended to testify as
to such allegations, and a summary of their intended testimony. In response, Plaintiff referenced
the allegations in the complaint and its social media accounts and named its proposed witnesses.
In its opposition to the motion to compel, Plaintiff posits that the answer is complete, that the
witnesses were identified, and that, during their depositions, the witnesses already testified under
oath on the questions posed in the interrogatory. Clearly, Plaintiff’s answer to Interrogatory No.
14 is lacking. Plaintiff did not provide an explanation of the factual basis of the allegations and did
not provide a summary of the intended testimony for each of the witnesses. See Autoridad de
Carreteras y Transportación v. Transcore Atl., Inc., 319 F.R.D. 422, 431 (D.P.R. 2016) (referring
to allegations in the complaint or to other discovery materials is an insufficient answer to an
interrogatory); Vázquez-Fernández v. Cambridge Coll., Inc., 269 F.R.D. 150, 156 (D.P.R. 2010)
(answering an interrogatory by referring to pleadings or other discovery is insufficient); Atlanta
Coca-Cola Bottling Co. v. Transamerica, Ins. Co., 61 F.R.D. 115, 120 (N.D. Ga. 1972)
(incorporation by reference of the allegations of a pleading is not a responsive and sufficient
answer to an interrogatory) (citations omitted); Mulero-Abreu v. Puerto Rico Police Department,
675 F.3d 88, 93 (1st Cir. 2012) (“answering interrogatories simply by directing the proponent to
rummage through other discovery materials falls short of the obligations imposed by Rule 33.”).
Best Seasonings’ request as to Interrogatory No. 14 is GRANTED and Plaintiff is ORDERED to
respond with the factual basis for the allegations in paragraph 38 and to provide a summary of the
intended testimony of each one of the witnesses listed in its answer within the next ten (10) days,
on or before August 23, 2021.


                                                        3
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 4 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


        B.       Requests for Production of Documents Nos. 36, 38, 48, 49, 51, 53, 54, 56, and
                 58

        Best Seasonings posits that Plaintiff’s answers to the above referenced requests for
production of documents are also lacking as these either simply reference answers to
interrogatories, generally state that the documents were provided, or reference the allegations of
the complaint. Plaintiff raises no real arguments in opposition other than to repeat that its answers
to interrogatories are responsive and that a document was produced, and to accuse Best Seasoning
of the same practice. Whatever was the practice employed by Best Seasoning in answering
discovery is not before the Court. For the same reasons discussed in paragraph A above, Best
Seasonings’ request as to Requests for Production of Documents Nos. 36, 38, 48, 49, 51, 53, 54,
56, and 58 is GRANTED. Plaintiff is ORDERED to provide specific and concrete answers to the
requests for production of documents within the next ten (10) days, on or before August 23, 2021.
See Mulero-Abreu v. Puerto Rico Police Department, 675 F.3d at 93 (defendant entitled to
responses or objections addressed to “each item or category of items”)(citing Fed.R.Civ.P.
34(b)(2)(B)).
        C.       Request for Production of Documents Nos. 40, 45 and 46
        Best Seasonings argues that Plaintiff’s responses to the above referenced requests were
insufficient because these generally assert an objection based on attorney-client privilege, but
Plaintiff has not specifically identified any documents that may be insulated from discovery due
to privilege and has not produced a privilege log. Plaintiff counters by arguing that responses to
the requests were provided by Mr. Montero during his deposition and by identifying certain
documents that allegedly contain attorney-client communications. But a deposition testimony or
an opposition to a motion to compel is not the proper mechanism to answer a request for documents
or to assert privilege. See Id. (general reference to other discovery material is not a proper response
to request for documents); Fed.R.Civ.P. 26(b)(5)(A) (when party withholds information based on
privilege the party is required to expressly make the claim and describe nature of the documents
withheld with specificity so that the other party can assess the claim); Adrian v. Mesirow Financial
Structured Settlements, LLC, 647 F.Supp.2d 126, 131 (D.P.R. 2009) (party who invokes the
privilege has the burden of establishing the application of the privilege to the contested
communication and the burden of showing that such a privilege has not been waived); In re Grand
Jury Subpoena (Mr. S), 662 F.3d 65, 71 (1st Cir. 2011) (same). Best Seasonings’ request as to

                                                        4
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 5 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


Requests for Production of Documents Nos. 40, 45 and 46 is GRANTED. Plaintiff is ORDERED
to provide a complete and specific answer to each one of the foregoing requests for production of
documents, including a complete list of all documents withheld on account of privilege and a
privilege log within the next ten (10) days, on or before August 23, 2021. Plaintiff is forewarned
that failure to comply with the requirements of Rule 26(b)(5)(A) for the invocation of privilege as
to each document, including failure to produce a privilege log within the time set forth herein, may
result in the imposition of sanctions or may be deemed as a waiver of any privilege or protection
of the documents at issue. See e.g., Walls v. Ford Motor Company, 2021 WL 1723154 *15
(M.D.N.C., April 30, 2021).
        D.       Request for Production of Documents No. 25
        Best Seasonings seeks documents pertaining to sales and distribution of Plaintiff’s
products. Best Seasonings argues that the information sought is relevant to Plaintiff’s claim that
Best Seasonings’ use of the mark ESPECIAS NATURALES BY SOFRITO MONTERO is likely
to cause consumer confusion with Plaintiff’s mark and that this is an essential element of Plaintiff’s
trademark infringement claim against Best Seasonings. Plaintiff argues that such information
contains trade secrets and other private commercial information, and that production to Best
Seasonings, Plaintiff’s direct competitor, would be unduly burdensome.
        Per Rule 26(b)(1) of the Federal Rules of Civil Procedure parties may generally obtain
discovery of any non-privileged matter that is relevant to a claim or defense in the case.
Fed.R.Civ.P. 26(b)(1). However, under Rule 26(c)(1) of the Federal Rules of Civil Procedure, the
Court may, for good cause, issue an order to protect a party from discovery when disclosure would
be unduly burdensome because, for instance, the information sought requires disclosure of
confidential commercial information. Fed.R.Civ.P. 26(c)(1). “To merit protection under Rule
26(c), commercial information ... must be important proprietary information that provides the
business entity with a financial or competitive advance when it is kept secret and results in financial
or competitive harm when it is released to the public.” Maui Jim, Inc. v. SmartBuy Guru
Enterprises, 2017 WL 5895143 at *3 (N.D. Ill., November 27, 2017).
        In such instances, the Court may enter an order forbidding disclosure, imposing limits or
safeguards, or tailoring disclosure to protect the confidential nature of the information.
Fed.R.Civ.P. 26(c)(1); Mercado-Salinas v. Bart Enterprises Int’l, Ltd., 2010 WL 3809848 (D.P.R.,
September 28, 2010). In evaluating options, “the court must generally weigh on the one hand the

                                                        5
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 6 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


right of a plaintiff to examine relevant evidence against the right of a defendant to protect
its trade secrets and confidential data.” Id. (quoting Ares–Serono, Inc. v. Organon Int'l B.V., 151
F.R.D. 215, 220 (D.Mass.1993) (citing Fed.R.Civ.P. 26(c)(1)). The court must exercise discretion
as to avoid unnecessary disclosure of confidential data to a competitor. Ares–Serono, Inc. v.
Organon Int'l B.V., 151 F.R.D. at 219 (citation omitted). “The risk of competitive injury is
particularly high when the opposing party is a business competitor.” Id. (citations omitted). The
key is thus to strike a balance between the potential harm of disclosure vis-à-vis the need for the
information by the party seeking disclosure. ABC Rug & Carpet Cleaning Serv. Inc. v. ABC Rug
Cleaners, Inc., 2009 WL 105503 at *3 (S.D.N.Y., January 14, 2009). However, it is the party
opposing discovery who bears the burden of establishing “good cause” for a protective order.
Anaqua, Inc. v. Schroeder, 2012 WL 12960760 at *3 (D. Mass., September 14, 2012). This burden
requires demonstrating a factual basis of potential harm; conclusory allegations of harm are
insufficient. Id. (quoting Anderson v. Cryovac, Inc., 805 F.2d 1, 7 (1st Cir. 1986)); ABC Rug &
Carpet Cleaning Serv. Inc. v. ABC Rug Cleaners, Inc., 2009 WL 105503 at *2; Saint Louis Univ.
v. Meyer, 2008 WL 1732926 at *1 (E.D. Mo., April 10, 2008). And, like Fed.R.Civ.P. 37(a)(1),
Fed.R.Civ.P. 26(c)(1) requires that, before seeking protection from disclosure, the party opposing
discovery certify that it has made a good faith effort to confer with opposing party to resolve the
dispute without court intervention. Fed.R.Civ.P. 26(c)(1).
        The Court agrees that theoretically the information pertaining to Plaintiff’s sales and
distribution of products bearing the mark ESPECIAS MONTERO DESDE 1959 is relevant to the
trademark infringement action against Best Seasonings in this case. See Pignons S. A. de
Mecanique de Precision Corp. v. Polaroid Corp., 657 F.2d 482, 487 (1st Cir. 1981) (information
regarding similarity of advertising channels, channels of trade, and the customer relationship
between the parties' channel trade are factors to determine likelihood of confusion between two
marks in a trademark infringement action); ABC Rug & Carpet Cleaning Serv. Inc. v. ABC Rug
Cleaners, Inc., 2009 WL 105503 at *4 (customer lists relevant to the issue of likelihood of
confusion). Nonetheless, the Court also agrees that, to the extent that Best Seasonings is a direct
competitor of Plaintiff and that such information may have been kept secret and confidential, its
disclosure could pose a potential harm to Plaintiff. The problem lies in that, because Plaintiff has
not specified which responsive documents exist, neither Best Seasoning, Plaintiff nor the Court
are able to evaluate whether the need for the information that is sought outweighs the potential

                                                        6
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 7 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


harm of disclosure, or whether there are safeguards that could be implemented to protect the
confidentiality of such documents and reduce any potential harm to Plaintiff. As such, as this
juncture, Plaintiff is ORDERED to produce to Best Seasonings a complete list of documents that
may be responsive to its Request for Production of Documents No. 25 within the next ten (10)
days, on or before August 23, 2021. Once such a list is produced, the parties are ORDERED to
meet and confer to try to resolve this dispute (i.e., the request for disclosure of the documents that
will be identified by Plaintiff) without further intervention from the Court. The parties should
consider whether any concerns of potential harm to Plaintiff could be addressed by agreeing to a
stipulated protective order or confidentiality agreement. See e.g., Mercado-Salinas v. Bart
Enterprises Int’l, Ltd., 2010 WL 3809848 (production of agreements as to trademark at issue
produced subject to confidentiality agreement); Anaqua, Inc. v. Schroeder, 2012 WL 12960760 at
*4 (customer lists, pricing and trade secret information produced to competitor under
confidentiality agreement); ABC Rug & Carpet Cleaning Serv. Inc. v. ABC Rug Cleaners, Inc.,
2009 WL 105503 at *4 (customer list produced subject to protective order); Maui Jim, Inc. v.
SmartBuy Guru Enterprises, 2017 WL 5895143 at *5 (supply chain produced subject to Attorneys’
Eyes Only designation). This meeting is to take place no later than ten (10) days after production
by Plaintiff of the list of responsive documents, on or before September 2, 2021. Per the above,
Best Seasonings’ request to compel as to Request for Production of Documents No. 25 is
GRANTED in part and DENIED in part, pending compliance with the foregoing. If after
conferring, the parties are unable to resolve this dispute, the parties will have until September 13,
2021 to move the Court accordingly.
        E.       Mabel Pola Montero’s Testimony on False Advertising and Communications
                 with Counsel for Plaintiff

        Best Seasonings argues that, although Ms. Pola Montero was announced as a witness
regarding the factual basis for Plaintiff’s allegations that Best Seasonings has incurred in unfair
competition and false and misleading advertising in answer to Interrogatory No. 21, when asked
during deposition whether she would testify at trial as to whether the use of Best Seasonings’ mark
constituted false and misleading advertising, Ms. Pola Montero refused to answer asserting that
she was being asked for a legal opinion. Plaintiff argues, essentially, that the matter is moot for
Ms. Pola Montero effectively answered questions regarding the factual basis for Plaintiff’s claims
of false and misleading advertising. The Court agrees with Best Seasonings that what is “false” is

                                                        7
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 8 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


typically an issue of fact and that the analysis of the Pignons factors in a trademark infringement
action requires factual determinations. See MMM Healthcare, Inc. v. MCS Health Mgmt. Options,
818 F. Supp. 2d 439, 449 (D.P.R. 2011); Niagara Bottling, LLC v. CC1 Ltd. P'ship, 381 F. Supp.
3d 175, 182–84 (D.P.R. 2019). However, the Court also agrees that, to the extent that Ms. Pola
Montero continued to testify as to factual matters regarding Plaintiff’s claim against Best
Seasonings the question posed by Best Seasonings during the deposition was answered: Ms. Pola
Montero has been announced as a witness and she has testified during deposition as to Plaintiff’s
claims of false and misleading advertising. Therefore, the matter is moot and Best Seasonings’
request to compel testimony on this front is DENIED.
        We now address the matter of attorney-client privilege and communications held between
counsel for Plaintiff and his client’s independent contractor. Best Seasonings claims that during
her deposition Ms. Pola Montero was instructed not to answer questions regarding
communications she may have had with Plaintiff on account of the attorney-client privilege. And
that since Ms. Pola Montero is an independent contractor of Plaintiff, communications she may
have had with counsel for Plaintiff are not protected from disclosure under the attorney-client
privilege. Plaintiff does not appear to dispute that Ms. Pola Montero is Plaintiff’s independent
contractor or a third party to this lawsuit. Plaintiff merely counters that Best Seasonings did not
specify which questions were posed and rejected by Ms. Pola Montero. The Court is not clear
whether Plaintiff is arguing that Ms. Pola Montero did not refuse to answer questions based on
privilege or whether that, because Best Seasonings did not transcribe the exact questions at issue,
the Court should not intervene. But there is no dispute that any claim of privilege must be asserted
and affirmatively established by Plaintiff. Without any substantive arguments by Plaintiff to
establish that such communications with Ms. Pola Montero do not constitute a waiver of any
attorney-client privilege, Ms. Pola Montero’s communications with Plaintiff are not protected from
disclosure and she must answer such questions under oath.
        The attorney-client privilege provides protection from disclosure of confidential attorney-
client communications. Fed.R.Evid. 502(g). To show that a communication is protected by
attorney-client privilege, the party asserting the privilege must show: (1) that the party was or
sought to be a client of the attorney; (2) that the party sought legal advice from the attorney in his
capacity as an attorney; (3) that the communication at issue was confidential and related to legal
advice or opinion; and (4) that the protection of the privilege was not waived. F.D.I.C. v. Nash,

                                                        8
          Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 9 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


1998 WL 34061514 * 2 (D.N.H., September 25, 1998) (citing United States v. Massachusetts
Institute of Technology, 129 F.3d 681, 684 (1st Cir. 1997)); Cavallaro v. United States, 284 F.3d
236, 245 (1st Cir. 2002); Lluberes v. Uncommon Prods., LLC, 663 F.3d 6, 24 (1st Cir. 2011).
        Disclosing attorney-client communications to a third party generally undermines the
privilege. Cavallaro v. United States, 284 F.3d at 246-247. Courts have applied two (2) exceptions
to this general rule: (1) when third parties have been employed to assist a lawyer in rendering legal
advice (see id. and Lluberes v. Uncommon Prods., LLC, 663 F.3d 6 at 24, discussing United States
v. Kovel, 296 F.2d 918 (2d Cir. 1961)), and (2) when the independent contractor has assumed the
functions of an employee to the extent that the contractor may be considered a de facto employee
of the client (or functionally equivalent) in receiving or seeking legal advice for the benefit of the
client (see In re Bieter Company, 16 F.3d 929, 939-940 (9th Cir. 1994) but see Miramar
Construction Co. v. The Home Depot, 167 F.Supp.2d 182, 185 (D.P.R. 2001) (rejecting application
of the Bieter exception)).
        Notwithstanding the foregoing, it is Plaintiff’s burden to establish that any communications
held with its independent contractor, Ms. Pola Montero, should be protected from disclosure under
either of the exceptions discussed above. Plaintiff has made absolutely no effort to establish its
claim of privilege over any such communications. Indeed, Plaintiff has not explained the nature of
any communication held with Ms. Pola Montero which may be subject to protection, the nature of
the relationship between Ms. Pola Montero and Plaintiff and her role in seeking or receiving legal
advice and whether such advice was for the benefit of Plaintiff and kept confidential. Therefore,
as it stands, Ms. Pola Montero’s communications with Plaintiff and Plaintiff’s counsel are not
covered by the attorney-client privilege and are subject to disclosure. Best Seasonings’ motion on
this ground is GRANTED and Plaintiff is ORDERED to produce Ms. Pola Montero for deposition
so that she may answer those questions posed by Best Seasoning which were left unanswered
during the first part of her deposition. The continuation of Ms. Pola Montero’s deposition must
take place on or before September 13, 2021.
                                             II.        CONCLUSION
        For the reasons discussed, Best Seasonings’ Motion to Compel is GRANTED in part and
DENIED in part.




                                                         9
         Case 3:20-cv-01740-GLS Document 62 Filed 08/13/21 Page 10 of 10
Especias Montero, Inc. v. Best Seasoning Group, Inc.,
Civil No. 20-1740 (GLS)


        IT IS SO ORDERED.
        In San Juan, Puerto Rico, this 13th day of August 2021.

                                                             s/Giselle López-Soler
                                                             GISELLE LÓPEZ-SOLER
                                                             United States Magistrate Judge




                                                        10
